                          Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 1 of 47 Page ID #:9083



                              1   Steven J. Rocci (admitted pro hac vice)
                                  srocci@bakerlaw.com
                              2   Kevin M. Bovard, SBN 247521
                                  kbovard@bakerlaw.com
                              3   BAKER & HOSTETLER LLP
                                  2929 Arch Street, 12th Floor
                              4   Philadelphia, PA 19104-2891
                                  Telephone: 215.568.3100
                              5   Facsimile: 215.568.3439
                              6   Attorneys for Defendant/Counter-Claimant
                                  GUEST-TEK INTERACTIVE
                              7   ENTERTAINMENT LTD.
                              8   (additional counsel listed on following page)
                              9                   IN THE UNITED STATES DISTRICT COURT
                             10                      CENTRAL DISTRICT OF CALIFORNIA
                             11                                WESTERN DIVISION
B AKER & H OSTETLER LLP




                             12   NOMADIX, INC.,                               Case No.: 2:16-cv-08033-AB-FFM
   A TTORNEYS AT L A W
      L OS A NGELES




                             13               Plaintiff,                       Honorable André Birotte Jr.
                             14          v.                                    GUEST-TEK INTERACTIVE
                                                                               ENTERTAINMENT LTD.’S CASE
                             15   GUEST-TEK INTERACTIVE                        STATEMENT IN ADVANCE OF
                                  ENTERTAINMENT LTD.,                          NOVEMBER 9, 2018
                             16                                                CONFERENCE & REQUEST FOR
                                              Defendant/Counter-               CONTINUANCE
                             17               Claimant,
                                                                               Status Conference: November 9, 2018
                             18          v.                                    Time:              10:00 a.m.
                                                                               Courtroom:         7B
                             19   NOMADIX, INC.,
                                                                               Action Filed: 10/28/16
                             20                Counter-Defendant.              Amended Complaint Filed: 03/23/17
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                      GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.’S CASE STATEMENT
                                                                                                     CASE NO.: 2:16-CV-08033-AB-FFM
                          Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 2 of 47 Page ID #:9084



                              1   Michael J. Swope (admitted pro hac vice)
                                  mswope@bakerlaw.com
                              2   BAKER & HOSTETLER LLP
                                  999 Third Avenue, Suite 3500
                              3   Seattle, WA 98104-4040
                                  Telephone:    206.332.1379
                              4   Facsimile:    206.624.7317
                              5   Michael R. Matthias, SBN 57728
                                  mmatthias@bakerlaw.com
                              6   Thomas D. Warren, SBN 160921
                                  twarren@bakerlaw.com
                              7   BAKER & HOSTETLER LLP
                                  11601 Wilshire Boulevard, Suite 1400
                              8   Los Angeles, CA 90025-0509
                                  Telephone: 310.820.8800
                              9   Facsimile: 310.820.8859
                             10   Attorneys for Defendant/Counter-Claimant
                                  GUEST-TEK INTERACTIVE
                             11   ENTERTAINMENT LTD.
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W
      L OS A NGELES




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                    GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.’S CASE STATEMENT
                                                                                                   CASE NO.: 2:16-CV-08033-AB-FFM
                          Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 3 of 47 Page ID #:9085



                              1         The Court has stayed this action while a New York court resolves an
                              2   ownership dispute bearing on the Nomadix patents and license agreement at issue
                              3   in this case. A status conference is presently set for November 9, 2018 to discuss
                              4   the status of the co-pending New York action. Guest-Tek requests that the Court
                              5   continue the November 9, 2018 status conference—and the current stay of the
                              6   case—to December 14, 2018, the pre-trial hearing date. The proposed substitute
                              7   plaintiff, Gate Worldwide Holdings LLC (“GWH”), joins in this request.
                              8         Since the Court’s hearing in this matter on August 31, a public foreclosure
                              9   auction was completed for the Nomadix assets, as ordered by the New York court.
                             10   (Ex. A, Aug. 31, 2018 Hearing Tr.; Ex. B, Memorandum of Law of GWH at 3-5.)
                             11   The court-authorized broker received no bids other than GWH’s credit bid of $10
B AKER & H OSTETLER LLP




                             12   million. (Id. at 5; Ex. C, Pacchia Affidavit at ¶ 21.) As a result, GWH has moved
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   the New York court to confirm the sale of the collateral, so that it may be
                             14   transferred to GWH. (Ex. B.) The hearing is set for November 28, 2018.
                             15         Guest-Tek and GWH respectfully request the Court’s indulgence in a short
                             16   stay until after the New York court’s hearing to confirm the sale of the collateral.
                             17   As the Court is aware, Guest-Tek must proceed against the patent owner, and the
                             18   confirmed asset transfer will remove the ownership cloud hanging over the patents
                             19   and license at issue in this case. The further requested extension of the stay is
                             20   appropriate to “eliminate the uncertainty and confusion regarding the proper
                             21   plaintiff here [and] ensure the case proceeds in a manner fair to all parties
                             22   involved.” (D.I. 284 at 5.) Guest-Tek suggests December 14 presently set for the
                             23   pre-trial hearing, is a good date, as the New York court will have likely confirmed
                             24   the asset transfer to GWH by that time. (Despite Nomadix’s representations that it
                             25   would pay off the $50 million judgment held by GWH, it has not done so.)
                             26
                             27
                             28
                                                                           -1-
                                                                       GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.’S CASE STATEMENT
                                                                                                      CASE NO.: 2:16-CV-08033-AB-FFM
                          Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 4 of 47 Page ID #:9086



                              1         Nomadix has not yet responded to undersigned counsel’s request to join in
                              2   this application. (Ex. D.)
                              3   Dated: November 5, 2018           Respectfully submitted,
                              4                                     BAKER & HOSTETLER LLP
                              5
                              6                                     By:     /s/Michael R. Matthias
                                                                            Steven J. Rocci
                              7                                             Michael J. Swope
                                                                            Michael R. Matthias
                              8                                             Thomas D. Warren
                                                                            Kevin M. Bovard
                              9                                     Attorneys for Defendant/Counter-Claimant
                             10                                     GUEST-TEK INTERACTIVE
                                                                    ENTERTAINMENT LTD.
                             11
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W
      L OS A NGELES




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                          -2-
                                                                     GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.’S CASE STATEMENT
                                                                                                    CASE NO.: 2:16-CV-08033-AB-FFM
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 5 of 47 Page ID #:9087




         EXHIBIT A
                                                                              1
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 6 of 47 Page ID #:9088

   1                       UNITED STATES DISTRICT COURT

   2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3           HONORABLE ANDRÉ BIROTTE JR., U.S. DISTRICT JUDGE

   4

   5    NOMADIX, INC.,                  )
                                        )
   6                    PLAINTIFF,      )
                                        )
   7              vs.                   ) No. CV 16-8033-AB
                                        )
   8    GUEST-TEK INTERACTIVE           )
        ENTERTAINMENT LTD.,             )
   9                                    )
                       DEFENDANT.       )
  10    ________________________________)

  11

  12

  13                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

  14                          FRIDAY, AUGUST 31, 2018

  15                                 10:07 A.M.

  16                          LOS ANGELES, CALIFORNIA

  17

  18

  19

  20

  21

  22    ____________________________________________________________

  23                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
                         FEDERAL OFFICIAL COURT REPORTER
  24                    350 WEST FIRST STREET, ROOM 4311
                          LOS ANGELES, CALIFORNIA 90012
  25                            cmjui.csr@gmail.com


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              2
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 7 of 47 Page ID #:9089

   1    APPEARANCES OF COUNSEL:

   2    FOR THE PLAINTIFF:

   3             KNOBBE MARTENS
                 BY: MARK LEZAMA, ATTORNEY AT LAW
   4             AND JAMES F. SMITH, ATTORNEY AT LAW
                 2040 MAIN STREET
   5             14TH FLOOR
                 IRVINE, CALIFORNIA 92614
   6             949-760-0404

   7
        FOR THE DEFENDANT:
   8
                 BAKERHOSTETLER
   9             BY: THOMAS D. WARREN, ATTORNEY AT LAW
                 1900 EAST 9TH STREET
  10             SUITE 3200
                 CLEVELAND, OHIO 44114
  11             216-861-7528

  12
        FOR THE DEFENDANT:
  13
                 BAKERHOSTETLER
  14             BY: MICHAEL J. SWOPE, ATTORNEY AT LAW
                 999 THIRD AVENUE
  15             SUITE 3600
                 SEATTLE, WASHINGTON 98104
  16             206-332-1386

  17
        FOR THE INTERVENOR APPLICANT GATE WORLDWIDE HOLDINGS:
  18
                 MORRISON & FOERSTER LLP
  19             BY: GREGORY B. KOLTUN, ATTORNEY AT LAW
                 707 WILSHIRE BOULEVARD
  20             LOS ANGELES, CALIFORNIA 90017
                 213-892-5551
  21

  22

  23

  24

  25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              3
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 8 of 47 Page ID #:9090

   1           LOS ANGELES, CALIFORNIA; FRIDAY, AUGUST 31, 2018

   2                                 10:07 A.M.

   3                                   - - -

   4                THE CLERK:    Calling CV 16-8033-AB, Nomadix, Inc.,

   5    versus Guest-Tek Interactive Entertainment Ltd.

   6                Counsel, please step forward and state your

   7    appearances.

   8                MR. LEZAMA:    Mark Lezama of Knobbe Martens on

   9    behalf of plaintiff Nomadix.

  10                THE COURT:    Good morning.

  11                MR. LEZAMA:    With me is my colleague, James Smith.

  12                THE COURT:    Say that again.

  13                MR. LEZAMA:    My colleague, James Smith.

  14                THE COURT:    Good morning.

  15                MR. WARREN:    Tom Warren on behalf of Guest-Tek.

  16    With me is Michael Swope.

  17                THE COURT:    Good morning to you both.

  18                MR. KOLTUN:    Greg Koltun, Morrison and Foerster,

  19    for intervenor applicant, Gate Worldwide Holdings.

  20                THE COURT:    Good morning to you as well.

  21                There has been a lot that's happening in this case

  22    over the last -- since the last time we were all together,

  23    including what I just saw, I guess, was filed yesterday

  24    by -- by Nomadix, their statement or their position with

  25    respect to what's happened in New York.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              4
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 9 of 47 Page ID #:9091

   1                I guess let's hear from Mr. Lezama, if you would

   2    just outline your views as to where we are.         It sounds like,

   3    if I understand you correctly, that even if there is the

   4    sale, the sale will only do -- the sale will not relinquish

   5    the patent rights of Nomadix.       Is that in sum and substance

   6    your position?

   7                MR. LEZAMA:    That is correct, Your Honor.       It's

   8    clear now that Nomadix owns the patents.         It has since the

   9    outset of this case, as we argued.        And the foreclosure path

  10    that Gates sought and has been approved to take and is now

  11    ordered to take will transfer only the LLC membership

  12    interest units of Nomadix's parent company.

  13                So, basically, the New York Court has made clear

  14    that Nomadix owns the patents and Nomadix will remain the

  15    owner even if Gate completes its foreclosure.

  16                THE COURT:    If you wouldn't mind, play out --

  17    let's play out what would happen.        The foreclosure sale

  18    occurs, okay?    And then what?     Foreclosure sale occurs and

  19    just pick a figure -- it sold for X amount.         That money goes

  20    to who?

  21                MR. LEZAMA:    That money goes to Gate.

  22                THE COURT:    And they're done?     They just take

  23    their money and run?

  24                MR. LEZAMA:    Yes.   Whoever is the prevailing

  25    bidder at the foreclosure sale will acquire


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              5
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 10 of 47 Page ID #:9092

    1    interTouch Holdings, which is the parent company of Nomadix.

    2               So interTouch Holdings and its assets will remain

    3    intact.   Nomadix and its assets will remain intact through

    4    the closing of the foreclosure sale.

    5               THE COURT:    Help me understand that.      How does

    6    Nomadix and its holdings -- they remain intact but they will

    7    be owned by whom?

    8               MR. LEZAMA:    They will still be owned by

    9    interTouch Holdings, the present parent company.

   10               THE COURT:    Who will own interTouch Holdings?

   11               MR. LEZAMA:    Whoever is the prevailing bidder at

   12    the foreclosure sale.     This is assuming that the defendants

   13    do not first pay the money that's owed and, basically, avoid

   14    a sale.

   15               THE COURT:    Right.   What's the likelihood of that?

   16               MR. LEZAMA:    We think it's likely but --

   17               THE COURT:    Percentage-wise, can you give me a

   18    little more?    I will likely win the Lotto tomorrow.        What

   19    are we talking about?

   20               MR. LEZAMA:    So Nomadix and its related group of

   21    companies have secured a contractual obligation to provide

   22    over $70 million in funding, and that money is earmarked for

   23    paying off the debt.     That's as much as I can say.

   24               THE COURT:    Okay.    All right.   I guess -- well, is

   25    there anything else you wish to add as it relates to this


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              6
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 11 of 47 Page ID #:9093

    1    issue?

    2               MR. LEZAMA:    Sure.   I would just say that, by

    3    stipulated order of the parties in the New York case, the --

    4    if the foreclosure sale goes through to completion, even

    5    though what's being sold is interTouch Holdings, that sale

    6    will extinguish the security interests of Gate in all the

    7    subsidiary collateral.     So that, basically, includes

    8    Nomadix's patents.

    9               So Gate will no longer -- the foreclosure sale

   10    will extinguish any security interest in Nomadix's patents.

   11               THE COURT:    I don't know if Mr. Warren or

   12    Mr. Swope, which of you have drawn the short straw.          What's

   13    your response to it?     I guess I am concerned -- well, not

   14    concerned.    The language at least that's highlighted in the

   15    filing by Nomadix yesterday that talks about -- seems to

   16    suggest that, at the closing of the sale, for all intents

   17    and purposes, once that sale is done, Gate is out.          Do you

   18    have a different view?

   19               MR. WARREN:    Well -- and, yes, Your Honor, I drew

   20    the short straw.

   21               The -- I mean, unlikely that they -- I mean it's

   22    likely that they will be the high bidder.

   23               THE COURT:    You think it is likely that Gate --

   24    that Nomadix will be the high bidder?

   25               MR. WARREN:    No.   I think Your Honor has a better


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              7
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 12 of 47 Page ID #:9094

    1    chance of winning the lottery than Nomadix coming up with

    2    the money.

    3               THE COURT:    Okay.

    4               MR. WARREN:    But, you know, Gate has a $50 million

    5    note.   Since they are likely to be the company that has the

    6    biggest interest in purchasing these assets since they have

    7    such a large note on it -- and I don't want to speak for

    8    Gate, but in all likelihood what will happen will be that

    9    Gate will be the high bidder just like the bank is a high

   10    bidder on any other foreclosure where they have got the big

   11    note.   So they'll end up owning it.

   12               And I think that we're getting a little bit into

   13    the metaphysical when Nomadix argues that the company will

   14    still own the patents.     It won't be the company as it is

   15    currently constituted.     InterTouch will be owned either by

   16    Gate or by some other company --

   17               THE COURT:    So what's your view?      You are right.

   18    We are getting into the weeds.       I am just trying to play

   19    this out because I have a feeling we'll end up at this point

   20    at some point, and I would rather just, at least, start a

   21    discussion about it.

   22               MR. WARREN:    I mean, when we originally briefed

   23    this issue, Gate was taking the position that it owned the

   24    patents and Nomadix was taking the position that it owned

   25    the patents.


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              8
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 13 of 47 Page ID #:9095

    1               Now we're, sort of, in this intermediary position

    2    where -- and Judge Ostragar in New York wasn't entirely

    3    clear on this.    He started off by saying that Nomadix owned

    4    the patents, and by the end of that hearing he said, "Look.

    5    The only thing I am holding is that you guys have a valid

    6    note, and you are allowed to foreclose on it."

    7               But we have a situation where the patents are

    8    redeemable -- the collateral is redeemable by Nomadix if it

    9    comes up with the dough, which it's likely not to, and it's

   10    part of the collateral that Gate is foreclosing on.

   11               THE COURT:    So, then, let's play out two

   12    scenarios.    One, Nomadix comes up with the money, it's their

   13    patent.   That's the easier one; right?

   14               MR. WARREN:    Right.

   15               THE COURT:    The other scenario, Gate comes up --

   16    they likely prevail at the foreclosure sale.         Okay?   Does

   17    Gate own the patent at that point?       Or Gate owns interTouch

   18    Holdings, which is the parent company of Nomadix; and if so,

   19    does that, in essence, mean that Gate owns the patent?

   20               MR. WARREN:    Yes.   So if Gate buys interTouch, it

   21    owns Nomadix, and that means it owns the patents.

   22               THE COURT:    And then what difference does it

   23    make -- well, I will ask the question.        I think I know the

   24    answer.   Would it be Gate's position -- and, obviously, I

   25    will give Gate an opportunity to be heard on this -- but


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              9
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 14 of 47 Page ID #:9096

    1    would Gate say, "Okay.     We now own you, Nomadix.       We're

    2    going to shut you down or get out of the way so we can

    3    proceed with this lawsuit"?

    4               MR. WARREN:    I think that Gate, as the owner of

    5    the patents, at that point would have the right to either

    6    operate the company and litigate these cases or sell the

    7    company and try to collect the rest of their collateral that

    8    way.

    9               I don't want to speak to Gate's interests, but,

   10    when we started this, we were concerned about whether 25(c)

   11    really applied or not.     I think we -- to my mind, we've

   12    moved past the legal into the practical at this point.

   13               THE COURT:    Right.   Although there are some legal

   14    implications just by -- at least paragraph 14 suggests that

   15    Gate's rights get extinguished upon the foreclosure sale.

   16    So I guess that may -- forgive me because I am going to add

   17    another scenario.

   18               Let's say somebody else comes in and they're the

   19    prevailing party.     What happens then?     Is Gate out?    I mean,

   20    at least, if you read this language, it suggests that Gate

   21    is out of the game in that third scenario.

   22               MR. WARREN:    I'm not entirely sure what Gate's

   23    position would be on whether they're in or out because I'm

   24    not entirely sure what the record is in New York on that

   25    point.   But we believe that it is likely that Gate will end


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             10
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 15 of 47 Page ID #:9097

    1    up owning the patents.

    2               And if either Nomadix or Gate ends up owning the

    3    patents, then we know who we're litigating against, and then

    4    we are not put in the middle of this foreclosure.

    5               THE COURT:    So getting back to the real issue from

    6    your perspective, your of the view, for lack of a better

    7    term, let's kick this can down the road another 70 days and

    8    figure out who is going to -- where we stand after the

    9    foreclosure sale.

   10               MR. WARREN:    That's right, Your Honor.

   11               THE COURT:    All right.    Thank you, Mr. Warren.

   12               Let me hear from Mr. Koltun because I have a

   13    feeling we are all going to be back here again, but I just

   14    want to at least, for the sake of my slow mind, I want to

   15    get my thoughts rolling on this.

   16               MR. KOLTUN:    Good morning.

   17               THE COURT:    I gave three scenarios.      Okay?   I

   18    think we all agree, if Nomadix comes up with the money and

   19    they're the prevailing party at the foreclosure sale, then

   20    Nomadix, I guess, owns the patent.

   21               MR. KOLTUN:    Right.    There are three scenarios at

   22    the foreclosure sale.     The most likely scenario is that Gate

   23    Worldwide bids its credit or some portion of its credit and

   24    then owns interTouch Holdings.       Another possibility is a

   25    third party comes in and outbids Gate Worldwide.


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             11
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 16 of 47 Page ID #:9098

    1               The third possibility, which to me, based on my

    2    experience in these types of things seems the least likely,

    3    is Nomadix comes in and redeems because, if they had that

    4    ability to do that, they would have done it a long time ago.

    5               THE COURT:    Right.

    6               MR. KOLTUN:    It's, sort of, like a situation --

    7    well, it is a situation where there is likely to be a change

    8    of ownership in the company, a potential change in counsel

    9    down the line.

   10               You granted a stay last time of 120 days so these

   11    issues over ownership and control could be resolved.            What's

   12    happened in the meantime is, sort of, two things.          It

   13    switched from transfer of ownership of the patents to a

   14    transfer of ownership of the entire company.

   15               And then the other thing that's happened is that

   16    the judge in New York, Judge Ostragar, has put it on a

   17    really tight schedule, like, much quicker than you would

   18    normally see in cases like this.       And I don't know if it was

   19    done for the purposes of this litigation or what, but he set

   20    a schedule where the sale of the company is likely to take

   21    place within two months.

   22               So to us, to Gate Worldwide Holdings, it cries out

   23    for an extension to accommodate that process that

   24    Judge Ostrager set up so we can get certainty over who is

   25    going to control the company and how we move forward in the


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             12
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 17 of 47 Page ID #:9099

    1    litigation.

    2               THE COURT:    I appreciate your comments.       I want to

    3    get your thoughts as to the scenario where, let's say, a

    4    third party comes in and outbids.       What would you contend

    5    happens after that?

    6               MR. KOLTUN:    If a third party comes in -- and I

    7    don't want to bind the company to this -- but I believe, if

    8    a third party comes in and satisfies Gate Worldwide's debt

    9    or is the winning bidder, they take the company, the third

   10    party.

   11               THE COURT:    Including the patent?

   12               MR. KOLTUN:    Yeah, because they own the company

   13    which owns the patents.

   14               By the way, there is another scenario.         I can't

   15    put a percentage of likelihood on this, but in these kind of

   16    circumstances where there is a change of control, it's

   17    frequently the case that a new entity would be set up to own

   18    some or all of the interest.

   19               So there is a decent chance that the patents would

   20    be set into a different entity and that entity could become

   21    the plaintiff in the case.

   22               That was suggested to me as a possibility.         I

   23    don't -- like I said, I can't put a percentage of likelihood

   24    on it.

   25               But back to your point, if a third party comes in


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             13
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 18 of 47 Page ID #:9100

    1    and buys the company and they outbid Gate Worldwide, then

    2    presumably Gate Worldwide is satisfied with that result and

    3    would not have --

    4               THE COURT:    Dealing with a whole other potential

    5    plaintiff in this case.

    6               MR. KOLTUN:    Right.    Entirely different.

    7               THE COURT:    Okay.   Thank you for your thoughts.

    8               Mr. Lezama, is there anything else you wish to say

    9    in response?    I am going to tell you -- look.       It just seems

   10    to me we need to put this over to sometime in November.

   11    Given that you take a different view than everyone else,

   12    let's figure out who prevails, and then we can have a real

   13    discussion about who is the plaintiff in this case.          But I

   14    will allow you a moment to be heard.

   15               MR. LEZAMA:    Sure, just a few points.

   16               One, everything that we just heard is really just

   17    speculation.    There is no basis for saying that Gate will be

   18    the likely bidder or the New York defendants won't come up

   19    with the money.    I don't think we can stay the case based on

   20    speculation.

   21               THE COURT:    Hold on, Mr. Lezama.      You are saying

   22    it's speculation.     But -- yes, technically, it is

   23    speculation.    But the reality of it is there is a

   24    foreclosure sale that's been set up for your company.

   25    Somebody is going to prevail at that foreclosure sale.


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             14
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 19 of 47 Page ID #:9101

    1                It may be you, it may be Gate, it could be a third

    2    party.   But the point is we now know that there is a

    3    likelihood -- or at least there is at least two thirds of a

    4    chance that someone else other than Nomadix is going to own

    5    this company after the foreclosure sale.

    6                And why wouldn't I just wait to figure that out as

    7    opposed to -- let's say I move forward and we start with

    8    discovery and other matters and then a third party comes in.

    9    And then I am going to get a bunch of paper saying "Whoa.

   10    Time out.   We just got in this case.       We don't know what we

   11    want to do."    I mean, why would I do that?

   12                As much as I like seeing you all, wouldn't it just

   13    make sense -- what's the prejudice in putting this over till

   14    November until we know what's happened?        Particularly given

   15    the fact that, thanks to the judge in New York, he put it on

   16    a tight timeline, he's willing to take time out of his

   17    vacation with his -- I think it was his daughter is getting

   18    married, to deal with this so we could get some finality?

   19    What's the harm in that?

   20                MR. LEZAMA:   So as to the harm, we are preparing

   21    for foreclosure sale, and the foreclosure sale needs to be

   22    conducted on commercially reasonable terms, which means

   23    terms that are designed to get fair value for the assets

   24    being sold.

   25                And when bidders are making a valuation of the


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             15
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 20 of 47 Page ID #:9102

    1    assets being sold, they're going to look to this litigation,

    2    and they're going to look at our claim against Guest-Tek,

    3    which is for many millions of dollars; and this will be an

    4    important asset that the prevailing bidder will be looking

    5    at in trying to attach a value to.

    6               And the farther out trial is, the longer it will

    7    take to monetize this claim and the lower a prep and value

    8    the bidders will assign to this asset.        Likewise, the more

    9    uncertainty we have about when trial will occur, the lower

   10    the present value the bidders are going to assign to this

   11    claim and thus to their overall bid for interTouch Holdings.

   12               THE COURT:    Flip side of that, there is

   13    litigation -- no one is hiding the fact that this litigation

   14    exists.   That's a known fact.      That's going to be a factor

   15    in a foreclosure sale regardless of whether this gets

   16    continued or not, isn't it?      I mean --

   17               MR. LEZAMA:    I'm sorry.    What?

   18               THE COURT:    There is a foreclosure sale that's

   19    set.   Anyone that does their due diligence is going to know

   20    that there is existing litigation.       I'm not sure I

   21    understand what you mean when you say that delaying the case

   22    might have an impact on the value of the company.          It seems

   23    to me the existing litigation may have a value on the

   24    company, not necessarily the dates contained within that

   25    litigation.


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             16
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 21 of 47 Page ID #:9103

    1                MR. LEZAMA:    Well, I think the time to trial and

    2    the time to monetization of, you know, of this claim,

    3    certainly the farther out trial is, the less -- smaller

    4    present value would be assigned to this claim.         So it will

    5    tend to depress the foreclosure sales proceeds, in our view.

    6                I guess one way to address that potential

    7    uncertainty would be to say -- would be to set a trial date

    8    for a fixed amount of time when the stay lifts, if the

    9    Court's inclined to issue a sale -- to issue a stay order.

   10                The other thing I want to just point out is --

   11    this is speculation.      Let's imagine a hypothetical where

   12    there is no foreclosure sale, there is no litigation in

   13    New York.   What we're basically saying is we should stay the

   14    case because Nomadix's grandparent company might sell

   15    Nomadix's parent company to some third party and that some

   16    third party might decide to change the direction of

   17    litigation.

   18                THE COURT:    That's a vastly different hypothetical

   19    than what's currently going on.       Look.   There has been

   20    litigation.    There has been a decision by the Court.        There

   21    is a foreclosure sale.     There are certain things that have

   22    occurred and will occur going forward.

   23                It's not like I am just saying -- look.        I would

   24    not be inclined to kick this can down the road if I didn't

   25    know there was going to be a foreclosure sale.


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             17
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 22 of 47 Page ID #:9104

    1               But to the judge's credit in New York, the judge

    2    recognizes the competing interests of all the parties, says,

    3    "We need some finality.      Let's get some dates in place and

    4    move forward."    And I guess that's to your concern as to you

    5    want this trial to move forward.

    6               I think currently we have a pretrial conference

    7    scheduled for November 9th and a jury trial set for December

    8    the 4th.   Maybe you will be ready for both of those dates --

    9    I don't know.    But my proposal would be to have another

   10    status conference on November 9th.       We would continue the

   11    pretrial conference -- we'll continue everything another 30

   12    days.   So the pretrial conference will be December the 14th,

   13    and then a jury trial -- we could do February the 12th of

   14    2019.   We could have those dates.      This way it gives you

   15    some comfort the case is moving forward.

   16               Now, I am going to give you a little hard time.          I

   17    will put those dates down at your request, but then, when

   18    you come -- assuming if you are the prevailing party, then

   19    asks to continue the case, I am going to remind you of this

   20    conversation.

   21               But, again, you made that request.        So I want to

   22    try to at least give you some comfort that, hey, we've got

   23    dates set.    We're not going anywhere.      I am here all day.

   24    So I'm ready to try the case whenever you all are.

   25               MR. LEZAMA:    I appreciate that, Your Honor.


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             18
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 23 of 47 Page ID #:9105

    1               THE COURT:    With that in mind, I appreciate the

    2    comments of all counsel.      Why -- I think it makes sense to

    3    continue this matter.     Let's have a status conference for

    4    November the 9th so we can figure out where we are at

    5    relative to that.

    6               We'll move the pretrial conference to -- the

    7    pretrial conference will be December -- I think I said the

    8    14th and then a jury trial date of February the 12th of

    9    2019.   So let's do that, then.      And your objection and your

   10    opposition is noted for the record.

   11               Is there anything else we need to discuss today?

   12               Mr. Lezama?

   13               MR. LEZAMA:    I don't think so, Your Honor.

   14               THE COURT:    Mr. Warren?

   15               MR. WARREN:    Just one thing, Your Honor.       I just

   16    want to note, as the Court knows, that we are still in the

   17    preliminary stages of discovery.       If in fact the sale goes

   18    through, I would presume that the parties will be back

   19    before the Court seeking a little more time.

   20               THE COURT:    I would presume that to be the case,

   21    but I know your track record, Mr. Warren, you could try a

   22    case in a moment's notice -- I am giving you a hard time.

   23               We'll keep these dates.      Maybe there is a

   24    Hail Mary and Nomadix prevails with the sale and we move

   25    forward.   But I want to give Mr. Lezama some comfort that we


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             19
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 24 of 47 Page ID #:9106

    1    have got dates set.     But I will be amenable.      I think my

    2    reputation is that I am amenable to the parties moving dates

    3    if it's a reasonable request.       But we'll keep these dates

    4    for now.

    5               MR. WARREN:    Very good.    Your Honor, thank you.

    6               THE COURT:    All right.     Mr. Koltun, anything

    7    further?

    8               MR. KOLTUN:    No, thank you, Your Honor.

    9               THE COURT:    All right.     So thank you all.    I will

   10    see you all on November 9th, and, hopefully, we'll get

   11    closer to some finality in this matter.        Thank you all.

   12               MR. LEZAMA:    Thank you, Your Honor.

   13         (Proceedings concluded at 10:32 a.m.)

   14                                  --oOo--

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             20
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 25 of 47 Page ID #:9107

    1                                CERTIFICATE

    2

    3            I hereby certify that pursuant to Section 753,

    4    Title 28, United States Code, the foregoing is a true and

    5    correct transcript of the stenographically reported

    6    proceedings held in the above-entitled matter and that the

    7    transcript page format is in conformance with the

    8    regulations of the Judicial Conference of the United States.

    9

   10    Date:     September 24, 2018.

   11

   12

   13

   14                             /S/ CHIA MEI JUI _______

   15                           Chia Mei Jui, CSR No. 3287

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             21
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 26 of 47 Page ID #:9108

    1

    2    !!FINISH FINISH!!

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                       CHIA MEI JUI, CSR 3287, CRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                             22
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 27 of 47 Page ID #:9109
                    5              AVENUE [1] 2/14   3/13           decision [1] 16/20
                                                     avoid [1] 5/13              collect [1] 9/7          DEFENDANT [3] 1/9
    MR. KOLTUN: [8]          5551 [1] 2/20
                                                                                 comes [12] 8/9 8/12      2/7 2/12
    3/17 10/15 10/20 11/5                            B
    12/5 12/11 13/5 19/7     7                                                    8/15 9/18 10/18 10/25   defendants [2] 5/12
                                                 back [4] 10/5 10/13              11/3 12/4 12/6 12/8     13/18
    MR. LEZAMA: [18]         70 [1] 10/7
                                                  12/25 18/18                     12/25 14/8              delaying [1] 15/21
    3/7 3/10 3/12 4/6 4/20   707 [1] 2/19
                                                 BAKERHOSTETLER                  comfort [3] 17/15        depress [1] 16/5
    4/23 5/7 5/10 5/15       7528 [1] 2/11
                                                  [2] 2/8 2/13                    17/22 18/25             designed [1] 14/23
    5/19 6/1 13/14 14/19     753 [1] 20/3
                                                 bank [1] 7/9                    coming [1] 7/1           difference [1] 8/22
    15/16 15/25 17/24
    18/12 19/11           9                      based [2] 11/1 13/19            comments [2] 12/2        different [5] 6/18
                          90012 [1] 1/24         basically [4] 4/13 5/13          18/2                    12/20 13/6 13/11
    MR. WARREN: [12]
                                                  6/7 16/13                      commercially [1]         16/18
    3/14 6/18 6/24 7/3    90017 [1] 2/20
                          92614 [1]   2/5        basis   [1] 13/17                14/22                   diligence [1] 15/19
    7/21 8/13 8/19 9/3
                          949-760-0404 [1] 2/6   become       [1] 12/20          companies [1] 5/21       direction [1] 16/16
    9/21 10/9 18/14 19/4
                                                 before    [1]    18/19          company [24]             discovery [2] 14/8
    THE CLERK: [1] 3/3    98104 [1] 2/15
                                   2/14          behalf   [2]    3/9 3/15        competing [1] 17/2       18/17
    THE COURT: [37]       999 [1]
                                                                   9/25 12/7
                          9TH [4] 2/9 17/7 17/10 believe [2]                     completes [1] 4/15       discuss [1] 18/11
   $                       19/10                 better   [2]    6/25  10/6      completion [1] 6/4       discussion [2] 7/21
                                                 bid  [1]   15/11                concern [1] 17/4         13/13
   $50 [1] 7/4            9th so [1] 18/4
                                                 bidder [9] 4/25 5/11            concerned [3] 6/13       DISTRICT [3] 1/1 1/2
   $50 million [1] 7/4
   $70 [1] 5/22           A                       6/22 6/24 7/9 7/10              6/14 9/10               1/3
                          AB  [2]  1/7 3/4        12/9 13/18 15/4                concluded [1] 19/13      DIVISION [1] 1/2
   $70 million [1] 5/22
                          ability [1] 11/4       bidders     [3] 14/25 15/8      conducted [1] 14/22      dollars [1] 15/3
   -                      accommodate [1]         15/10                          conference [8] 17/6      dough [1] 8/9
   --oOo [1] 19/14         11/23                 bids [1] 10/23                   17/10 17/11 17/12       down [5] 9/2 10/7
                          acquire [1] 4/25       big [1] 7/10                     18/3 18/6 18/7 20/8     11/9 16/24 17/17
   0                      add [2] 5/25 9/16      biggest [1] 7/6                 conformance [1] 20/7     drawn [1] 6/12
   0404 [1]  2/6          address [1]    16/6    bind [1] 12/7                   constituted [1] 7/15     drew [1] 6/19
                          after [3] 10/8 12/5    BIROTTE [1] 1/3                 contained [1] 15/24      due [1] 15/19
   1                       14/5                  bit [1] 7/12                    contend [1] 12/4
                                                 both [2] 3/17 17/8              continue [4] 17/10       E
   10:07 [2] 1/15 3/2     again [3]   3/12 10/13
   10:32 [1] 19/13         17/21                 BOULEVARD [1] 2/19               17/11 17/19 18/3     earmarked [1] 5/22
   120 [1] 11/10          against [2] 10/3 15/2 briefed [1] 7/22                 continued [1] 15/16   easier [1] 8/13
   12th of [2] 17/13 18/8 ago [1] 11/4           bunch [1] 14/9                  contractual [1] 5/21  EAST [1] 2/9
   1386 [1] 2/16          agree [1] 10/18        buys [2] 8/20 13/1              control [3] 11/11     either [3] 7/15 9/5
   14 [1] 9/14            allow [1] 13/14                                         11/25 12/16           10/2
                                                 C                               conversation [1]      end [4] 7/11 7/19 8/4
   14TH [3] 2/5 17/12     allowed [1] 8/6
    18/8                  Although [1] 9/13      CALIFORNIA [6] 1/2               17/20                 9/25
   16-8033-AB [2] 1/7                             1/16 1/24 2/5 2/20 3/1         correctly [1] 4/3     ends [1] 10/2
                          amenable [2] 19/1
    3/4                    19/2                  Calling    [1] 3/4              counsel [4] 2/1 3/6   ENTERTAINMENT [2]
   1900 [1] 2/9                                  cases    [2]    9/6 11/18        11/8 18/2             1/8 3/5
                          amount [2] 4/19 16/8
                                                 CCRR     [1]    1/23            Court's [1] 16/9      entire [1] 11/14
                          ANDRÉ [1] 1/3
   2                      ANGELES [4] 1/16       CENTRAL         [1] 1/2         credit [3] 10/23 10/23entirely [4] 8/2 9/22
   2018 [3] 1/14 3/1       1/24 2/20 3/1         certain    [1]   16/21           17/1                  9/24 13/6
    20/10                                        certainly     [1]   16/3        cries [1] 11/22       entitled [1] 20/6
                          another [6] 9/17 10/7
   2019 [2] 17/14 18/9     10/24 12/14 17/9      certainty     [1]   11/24       CSR [2] 1/23 20/15    entity [3] 12/17 12/20
   2040 [1] 2/4            17/11                 CERTIFICATE          [1]        currently [3] 7/15     12/20
   206-332-1386 [1] 2/16 answer [1] 8/24          20/1                            16/19 17/6           essence [1] 8/19
   213-892-5551 [1] 2/20 appearances [2] 2/1 certify [1] 20/3                    CV [2] 1/7 3/4        even [3] 4/3 4/15 6/4
   216-861-7528 [1] 2/11 3/7                     chance [3] 7/1 12/19                                  existing [2] 15/20
   24 [1] 20/10                                   14/4                           D                      15/23
                          applicant [2] 2/17
   25 [1] 9/10             3/19                  change      [4] 11/7 11/8       date [3] 16/7 18/8    exists [1] 15/14
   28 [1] 20/4                                    12/16 16/16                    20/10                 experience [1] 11/2
                          applied [1] 9/11
                          appreciate [3] 12/2    CHIA [3] 1/23 20/14             dates [10] 15/24 17/3 extension [1] 11/23
   3                       17/25 18/1             20/15                          17/8 17/14 17/17      extinguish [2] 6/6
   30 [1] 17/11           approved [1] 4/10      circumstances [1]               17/23 18/23 19/1 19/2 6/10
   31 [2] 1/14 3/1                                12/16                          19/3                  extinguished [1] 9/15
                          argued [1] 4/9
   3200 [1] 2/10          argues [1] 7/13        claim   [5] 15/2 15/7           daughter [1] 14/17
   3287 [2] 1/23 20/15                            15/11 16/2 16/4                day [1] 17/23         F
                          asks [1] 17/19
   350 [1] 1/24           asset [2] 15/4 15/8    clear [3] 4/8 4/13 8/3          days [3] 10/7 11/10   fact [4] 14/15 15/13
                                                                          2/10                          15/14 18/17
   3600 [1] 2/15          assets [5] 5/2 5/3 7/6 CLEVELAND [1]                   17/12
                           14/23 15/1            closer [1] 19/11                deal [1] 14/18        factor [1] 15/14
   4                      assign [2] 15/8 15/10 closing [2]
                                                                   5/4 6/16      Dealing [1] 13/4      fair [1] 14/23
   4311 [1] 1/24                                 cmjui.csr      [1]  1/25        debt [2] 5/23 12/8    farther [2] 15/6 16/3
                          assigned [1] 16/4
   44114 [1] 2/10         assuming [2] 5/12      Code [1] 20/4                   December [3] 17/7     FCRR [1] 1/23
   4th [1] 17/8            17/18                 collateral [4] 6/7 8/8          17/12 18/7            February [2] 17/13
                                                  8/10 9/7                       decent [1] 12/19       18/8
                          attach [1] 15/5
                                                                      3/11                             FEDERAL [1] 1/23
                          AUGUST [2] 1/14 3/1 colleague [2]                      decide [1] 16/16
                                                                                                                          23
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 28 of 47 Page ID #:9110
   F                happened [4] 3/25 14/15 17/1    lot [1] 3/21    N
                             11/12 11/15 14/14         Judge Ostragar [2]    lottery [1] 7/1
   feeling [2] 7/19 10/13                                                                              necessarily [1] 15/24
                             happening [1] 3/21         8/2 11/16            Lotto [1] 5/18
   few [1] 13/15                                                                                       need [3] 13/10 17/3
                             happens [2] 9/19 12/5     Judge Ostrager [1]    lower [2] 15/7 15/9
   figure [5] 4/19 10/8                                                                                18/11
                             hard [2] 17/16 18/22       11/24                LTD [2] 1/8 3/5
    13/12 14/6 18/4                                                                                    needs [1] 14/21
                             harm [2] 14/19 14/20      judge's [1] 17/1
   filed [1] 3/23                                                            M                         new [11] 3/25 4/13 6/3
                             he's [1] 14/16            Judicial [1] 20/8
   filing [1] 6/15                                                                                     8/2 9/24 11/16 12/17
                             hear [2] 4/1 10/12        JUI [3] 1/23 20/14      made [2] 4/13 17/21
   finality [3] 14/18 17/3                                                                             13/18 14/15 16/13
                             heard [3] 8/25 13/14       20/15                  MAIN [1] 2/4
    19/11                                                                                              17/1
                             13/16                                             make [2] 8/23 14/13
   FINISH [2] 21/2 21/2                                K                                               New York [10] 3/25
                             hearing [1] 8/4                                   makes [1] 18/2
   first [2] 1/24 5/13                                                                                 4/13 6/3 8/2 9/24
                             held [1] 20/6             keep [2] 18/23 19/3     making [1] 14/25
   fixed [1] 16/8                                                                                      11/16 13/18 14/15
                             Help [1] 5/5              kick [2] 10/7 16/24     many [1] 15/3
   Flip [1] 15/12                                                                                      16/13 17/1
                             hereby [1] 20/3           kind [1] 12/15          MARK [2] 2/3 3/8
   FLOOR [1] 2/5                                                                                       NOMADIX [29]
                             hey [1] 17/22             KNOBBE [2] 2/3 3/8 married [1] 14/18
   FOERSTER [2] 2/18                                                                                   Nomadix's [5] 4/12
                             hiding [1] 15/13          known [1] 15/14         MARTENS [2] 2/3 3/8
    3/18                                                                                               6/8 6/10 16/14 16/15
                             high [4] 6/22 6/24 7/9    knows [1] 18/16         Mary [1] 18/24
   foreclose [1] 8/6                                                                                   normally [1] 11/18
                             7/9                       KOLTUN [4] 2/19 3/18 matter [3] 18/3 19/11
   foreclosing [1] 8/10                                                                                note [5] 7/5 7/7 7/11
                             highlighted [1] 6/14       10/12 19/6             20/6
   foreclosure [27]                                                                                    8/6 18/16
                             Hold [1] 13/21                                    matters [1] 14/8
   foregoing [1] 20/4
                             holding [1] 8/5           L                       Maybe [2] 17/8 18/23
                                                                                                       noted [1] 18/10
   forgive [1] 9/16                                    lack [1] 10/6                                   notice [1] 18/22
                             holdings [12] 2/17                                mean [8] 6/21 6/21
   format [1] 20/7                                     language [2] 6/14                               November [6] 13/10
                             3/19 5/1 5/2 5/6 5/9                              7/22 8/19 9/19 14/11
   forward [8] 3/6 11/25                                9/20                                           14/14 17/7 17/10 18/4
                             5/10 6/5 8/18 10/24                               15/16 15/21
    14/7 16/22 17/4 17/5                               large [1] 7/7                                   19/10
                             11/22 15/11                                       means [2] 8/21 14/22
    17/15 18/25                                                                                        November 9th [3]
                             HONORABLE [1] 1/3         last [3] 3/22 3/22      meantime [1] 11/12
   frequently [1] 12/17                                 11/10                                          17/7 17/10 19/10
                             hopefully [1] 19/10                               MEI [3] 1/23 20/14
   FRIDAY [2] 1/14 3/1                                 LAW [5] 2/3 2/4 2/9
                             hypothetical [2] 16/11                            20/15                   O
   funding [1] 5/22                                     2/14 2/19
                             16/18                                             membership [1] 4/11
   further [1] 19/7                                                                                    objection [1] 18/9
                                                       lawsuit [1] 9/3         metaphysical [1] 7/13
                             I                                                                         obligation [1] 5/21
   G                                                   least [9] 6/14 7/20     MICHAEL [2] 2/14
                                                                                                       obviously [1] 8/24
                             imagine [1] 16/11          9/14 9/20 10/14 11/2   3/16
   game [1] 9/21                                                                                       occur [2] 15/9 16/22
                             impact [1] 15/22           14/3 14/3 17/22        middle [1] 10/4
   GATE [34]                                                                                           occurred [1] 16/22
                             implications [1] 9/14     legal [2] 9/12 9/13     might [3] 15/22 16/14
   Gate's [4] 8/24 9/9                                                                                 occurs [2] 4/18 4/18
                             important [1] 15/4        less [1] 16/3           16/16
   9/15 9/22                                                                                           off [2] 5/23 8/3
                             INC [2] 1/5 3/4           Let [1] 10/12           million [2] 5/22 7/4
   Gates [1] 4/10                                                                                      OFFICIAL [1] 1/23
                             inclined [2] 16/9         LEZAMA [7] 2/3 3/8      millions [1] 15/3
   gave [1] 10/17                                                                                      OHIO [1] 2/10
                              16/24                     4/1 13/8 13/21 18/12 mind [4] 4/16 9/11
   gets [1] 15/15                                                                                      once [1] 6/17
                             includes [1] 6/7           18/25                  10/14 18/1
   getting [4] 7/12 7/18                                                                               one [6] 8/12 8/13
                             including [2] 3/23        lifts [1] 16/8          moment [1] 13/14
   10/5 14/17                                                                                          13/16 15/13 16/6
                              12/11                    like [8] 4/2 7/9 11/6   moment's [1] 18/22
   give [5] 5/17 8/25                                                                                  18/15
                             intact [3] 5/3 5/3 5/6     11/17 11/18 12/23      monetization [1] 16/2
   17/16 17/22 18/25                                                                                   only [3] 4/4 4/11 8/5
                             intents [1] 6/16           14/12 16/23            monetize [1] 15/7
   given [2] 13/11 14/14                                                                               oOo [1] 19/14
                             INTERACTIVE [2] 1/8       likelihood [5] 5/15 7/8 money [9] 4/19 4/21
   gives [1] 17/14                                                                                     operate [1] 9/6
                              3/5                       12/15 12/23 14/3       4/23 5/13 5/22 7/2
   giving [1] 18/22                                                                                    opportunity [1] 8/25
                             interest [4] 4/12 6/10    likely [13] 5/16 5/18   8/12 10/18 13/19
   gmail.com [1] 1/25                                                                                  opposed [1] 14/7
                              7/6 12/18                 6/22 6/23 7/5 8/9 8/16 months [1] 11/21
   goes [4] 4/19 4/21 6/4                                                                              opposition [1] 18/10
                             interests [3] 6/6 9/9      9/25 10/22 11/2 11/7 more [3] 5/18 15/8
   18/17                                                                                               order [2] 6/3 16/9
                              17/2                      11/20 13/18            18/19
   good [6] 3/10 3/14                                                                                  ordered [1] 4/11
                             intermediary [1] 8/1      Likewise [1] 15/8       morning [5] 3/10 3/14
   3/17 3/20 10/16 19/5                                                                                originally [1] 7/22
                             interTouch [10] 5/1       line [1] 11/9           3/17 3/20 10/16
   grandparent [1] 16/14                                                                               Ostragar [2] 8/2 11/16
                              5/2 5/9 5/10 6/5 7/15    litigate [1] 9/6        MORRISON [2] 2/18
   granted [1] 11/10                                                                                   Ostrager [1] 11/24
                              8/17 8/20 10/24 15/11    litigating [1] 10/3     3/18
   Greg [1] 3/18                                                                                       out [19] 4/16 4/17
                             interTouch Holdings       litigation [11] 11/19   most [1] 10/22
   GREGORY [1] 2/19                                                                                    6/17 7/19 8/11 9/2
                              [2] 5/1 5/9               12/1 15/1 15/13 15/13 move [6] 11/25 14/7
   group [1] 5/20                                                                                      9/19 9/21 9/23 10/8
                             intervenor [2] 2/17        15/20 15/23 15/25      17/4 17/5 18/6 18/24
   guess [8] 3/23 4/1                                                                                  11/22 13/12 14/6
                              3/19                      16/12 16/17 16/20      moved [1] 9/12
   5/24 6/13 9/16 10/20                                                                                14/10 14/16 15/6 16/3
                             IRVINE [1] 2/5            little [4] 5/18 7/12    moving [2] 17/15 19/2
   16/6 17/4                                                                                           16/10 18/4
                             issue [5] 6/1 7/23 10/5    17/16 18/19            Mr. Koltun [2] 10/12
   GUEST [4] 1/8 3/5                                                                                   outbid [1] 13/1
                              16/9 16/9                LLC [1] 4/11            19/6
   3/15 15/2                                                                                           outbids [2] 10/25 12/4
                             issues [1] 11/11          LLP [1] 2/18            Mr. Lezama [5] 4/1
   GUEST-TEK [4] 1/8                                                                                   outline [1] 4/2
                                                       long [1] 11/4           13/8 13/21 18/12
   3/5 3/15 15/2             J                                                                         outset [1] 4/9
                                                       longer [2] 6/9 15/6     18/25
   guys [1] 8/5                                                                                        over [6] 3/22 5/22
                             JAMES [3] 2/4 3/11        look [6] 8/4 13/9 15/1 Mr. Swope [1] 6/12
                                                                                                       11/11 11/24 13/10
   H                          3/13                      15/2 16/19 16/23       Mr. Warren [4] 6/11
                                                                                                       14/13
                             JR [1] 1/3                looking [1] 15/4        10/11 18/14 18/21
   Hail [1] 18/24                                                                                      overall [1] 15/11
                             judge [7] 1/3 8/2         LOS [4] 1/16 1/24 2/20 much [3] 5/23 11/17
   Hail Mary [1] 18/24                                                                                 owed [1] 5/13
                              11/16 11/16 11/24         3/1                    14/12
   happen [2] 4/17 7/8                                                                                 own [7] 5/10 7/14 8/17
                                                                                                                           24
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 29 of 47 Page ID #:9111
   O                preparing [1] 14/20 right [14] 5/15 5/24 stages [1] 18/17 12/3 13/7
                            present [3] 5/9 15/10      7/17 8/13 8/14 9/5  stand [1] 10/8           three [2] 10/17 10/21
   own... [4] 9/1 12/12
                            16/4                       9/13 10/10 10/11    start [2] 7/20 14/7      thus [1] 15/11
   12/17 14/4
                            presumably [1] 13/2        10/21 11/5 13/6 19/6started [2] 8/3 9/10     tight [2] 11/17 14/16
   owned [6] 5/7 5/8
                            presume [2] 18/18          19/9                state [1] 3/6            till [1] 14/13
   7/15 7/23 7/24 8/3
                            18/20                     rights [2] 4/5 9/15  statement [1] 3/24       timeline [1] 14/16
   owner [2] 4/15 9/4
                            pretrial [5] 17/6 17/11   road [2] 10/7 16/24  STATES [3] 1/1 20/4      Title [1] 20/4
   ownership [4] 11/8
                            17/12 18/6 18/7           rolling [1] 10/15     20/8                    today [1] 18/11
   11/11 11/13 11/14
                            prevail [2] 8/16 13/25    ROOM [1] 1/24        status [2] 17/10 18/3    together [1] 3/22
   owning [3] 7/11 10/1
                            prevailing [6] 4/24       run [1] 4/23         stay [5] 11/10 13/19     Tom [1] 3/15
   10/2
                            5/11 9/19 10/19 15/4                            16/8 16/9 16/13         tomorrow [1] 5/18
   owns [9] 4/8 4/14 8/17                          S
                            17/18                                          stenographically [1]     track [1] 18/21
   8/19 8/21 8/21 10/20
                            prevails [2] 13/12     sake [1] 10/14           20/5                    transcript [3] 1/13
   10/24 12/13
                            18/24                  sale [33]               step [1] 3/6              20/5 20/7
   P                        proceed [1] 9/3        sales [1] 16/5          stipulated [1] 6/3       transfer [3] 4/11
                            proceedings [3] 1/13   satisfied [1] 13/2      straw [2] 6/12 6/20       11/13 11/14
   page [1] 20/7
                            19/13 20/6             satisfies [1] 12/8      STREET [3] 1/24 2/4      trial [9] 15/6 15/9 16/1
   paper [1] 14/9
                            proceeds [1] 16/5      saying [6] 8/3 13/17     2/9                      16/3 16/7 17/5 17/7
   paragraph [1] 9/14
                            process [1] 11/23       13/21 14/9 16/13       subsidiary    [1] 6/7     17/13 18/8
   paragraph 14 [1] 9/14
                            proposal [1] 17/9       16/23                  substance [1] 4/5        true [1] 20/4
   parent [5] 4/12 5/1 5/9
                            provide [1] 5/21       scenario [6] 8/15 9/17 such [1] 7/7              try [4] 9/7 17/22 17/24
   8/18 16/15
                            purchasing [1] 7/6      9/21 10/22 12/3 12/14 suggest [1] 6/16           18/21
   part [1] 8/10
                            purposes [2] 6/17      scenarios [3] 8/12      suggested [1] 12/22      trying [2] 7/18 15/5
   Particularly [1] 14/14
                            11/19                   10/17 10/21            suggests [2] 9/14        two [4] 8/11 11/12
   parties [4] 6/3 17/2
                            pursuant [1] 20/3      schedule [2] 11/17       9/20                     11/21 14/3
   18/18 19/2
                            putting [1] 14/13       11/20                  SUITE [2] 2/10 2/15      two thirds [1] 14/3
   party [13] 9/19 10/19
                                                   scheduled [1] 17/7      sum [1] 4/5              types [1] 11/2
   10/25 12/4 12/6 12/8 Q
                                                   SEATTLE [1] 2/15        sure [5] 6/2 9/22 9/24
   12/10 12/25 14/2 14/8                                                                            U
                             question [1] 8/23     Section [1] 20/3         13/15 15/20
   16/15 16/16 17/18
                             quicker [1] 11/17     secured [1] 5/21        switched    [1] 11/13    uncertainty [2] 15/9
   past [1] 9/12
                                                   security [2] 6/6 6/10 SWOPE [3] 2/14 3/16        16/7
   patent [6] 4/5 8/13       R                     see [2] 11/18 19/10      6/12                    understand [3] 4/3
   8/17 8/19 10/20 12/11
                             rather [1] 7/20       seeing [1] 14/12                                 5/5 15/21
   patents [16] 4/8 4/14                                                   T
                             read [1] 9/20         seeking [1] 18/19                                UNITED [3] 1/1 20/4
   6/8 6/10 7/14 7/24
                             ready [2] 17/8 17/24 seems [4] 6/15 11/2 take [8] 4/10 4/11 4/22       20/8
   7/25 8/4 8/7 8/21 9/5
                             real [2] 10/5 13/12    13/9 15/22              11/20 12/9 13/11        units [1] 4/12
   10/1 10/3 11/13 12/13
                             reality [1] 13/23     sell [2] 9/6 16/14       14/16 15/7              unlikely [1] 6/21
   12/19
                             really [3] 9/11 11/17 sense [2] 14/13 18/2 taking [2] 7/23 7/24        until [1] 14/14
   path [1] 4/9
                              13/16                September [1] 20/10 talking [1] 5/19             up [13] 7/1 7/11 7/19
   pay [1] 5/13
                             reasonable [2] 14/22 set [10] 11/19 11/24 talks [1] 6/15               8/9 8/12 8/15 10/1
   paying [1] 5/23
                              19/3                  12/17 12/20 13/24      technically [1] 13/22    10/2 10/18 11/24
   percentage [3] 5/17
                             recognizes [1] 17/2    15/19 16/7 17/7 17/23 TEK [4] 1/8 3/5 3/15      12/17 13/18 13/24
   12/15 12/23
                             record [3] 9/24 18/10 19/1                     15/2                    upon [1] 9/15
   Percentage-wise [1]
                              18/21                short [2] 6/12 6/20     tend [1] 16/5            us [1] 11/22
   5/17
                             redeemable [2] 8/8    shut [1] 9/2            term [1] 10/7
   perspective [1] 10/6                                                                             V
                              8/8                  side [1] 15/12          terms [2] 14/22 14/23
   pick [1] 4/19
                             redeems [1] 11/3      since [4] 3/22 4/8 7/5 thank [7] 10/11 13/7      vacation [1] 14/17
   place [2] 11/21 17/3
                             regardless [1] 15/15 7/6                       19/5 19/8 19/9 19/11    valid [1] 8/5
   plaintiff [6] 1/6 2/2 3/9
                             regulations [1] 20/8 situation [3] 8/7 11/6 19/12                      valuation [1] 14/25
   12/21 13/5 13/13
                             related [1] 5/20       11/7                   thanks [1] 14/15         value [7] 14/23 15/5
   play [4] 4/16 4/17 7/18
                             relates [1] 5/25      slow [1] 10/14          they -- I [1] 6/21        15/7 15/10 15/22
   8/11
                             relative [1] 18/5     smaller [1] 16/3        thing [4] 8/5 11/15       15/23 16/4
   please [1] 3/6
                             relinquish [1] 4/4    SMITH [3] 2/4 3/11       16/10 18/15             vastly [1] 16/18
   point [9] 7/19 7/20
                             remain [4] 4/14 5/2    3/13                   things [3] 11/2 11/12    versus [1] 3/5
   8/17 9/5 9/12 9/25
                              5/3 5/6              sold [4] 4/19 6/5 14/24 16/21                    view [5] 6/18 7/17
   12/25 14/2 16/10
                             remind [1] 17/19       15/1                   think [16] 5/16 6/23      10/6 13/11 16/5
   points [1] 13/15
                             reported [1] 20/5     somebody [2] 9/18        6/25 7/12 8/23 9/4      views [1] 4/2
   portion [1] 10/23
                             REPORTER [1] 1/23 13/25                        9/11 10/18 13/19
   position [7] 3/24 4/6
                             REPORTER'S [1] 1/13 someone [1] 14/4           14/17 16/1 17/6 18/2    W
   7/23 7/24 8/1 8/24                                                                               wait [1] 14/6
                             reputation [1] 19/2   sometime [1] 13/10       18/7 18/13 19/1
   9/23
                             request [3] 17/17     sorry [1] 15/17         third [13] 2/14 9/21     WARREN [6] 2/9 3/15
   possibility [3] 10/24                                                                            6/11 10/11 18/14
                              17/21 19/3           sort [3] 8/1 11/6 11/12 10/25 11/1 12/4 12/6
   11/1 12/22                                                                                       18/21
                             resolved [1] 11/11    sought [1] 4/10          12/8 12/9 12/25 14/1
   potential [3] 11/8 13/4                                                                          WASHINGTON [1]
                             respect [1] 3/25      sounds [1] 4/2           14/8 16/15 16/16
   16/6                                                                                             2/15
                             response [2] 6/13     speak [2] 7/7 9/9       thirds [1] 14/3
   practical [1] 9/12         13/9                                                                  weeds [1] 7/18
                                                   speculation [5] 13/17 THOMAS [1] 2/9
   prejudice [1] 14/13                                                                              WEST [1] 1/24
                             rest [1] 9/7           13/20 13/22 13/23      though [1] 6/5
   preliminary [1] 18/17                                                                            WESTERN [1] 1/2
                             result [1] 13/2        16/11                  thoughts [3] 10/15
   prep [1] 15/7
                                                                                     25
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 30 of 47 Page ID #:9112
   W
   Whoa [1] 14/9
   whole [1] 13/4
   why [3] 14/6 14/11
   18/2
   Why -- I [1] 18/2
   willing [1] 14/16
   WILSHIRE [1] 2/19
   win [1] 5/18
   winning [2] 7/1 12/9
   wise [1] 5/17
   wish [2] 5/25 13/8
   WORLDWIDE [7] 2/17
   3/19 10/23 10/25
   11/22 13/1 13/2
   Worldwide's [1] 12/8
   Y
   yesterday [2] 3/23
    6/15
   York [10] 3/25 4/13
    6/3 8/2 9/24 11/16
    13/18 14/15 16/13
    17/1
   Your Honor [8] 4/7
    6/19 6/25 10/10 17/25
    18/13 18/15 19/8
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 31 of 47 Page ID #:9113




          EXHIBIT B
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                                     INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 148                                                           Document 304 Filed 11/05/18 Page 32 RECEIVED
                                                                                                                  of 47 Page  ID #:9114
                                                                                                                           NYSCEF:  10/30/2018




          SUPREME                    COURT                OF THE                    STATE             OF         NEW YORK
          COUNTY                   OF      NEW YORK
          ---------           ---------------------------------------------------                                                    X
          GATE           WORLDWIDE                            HOLDINGS                            LLC,                               :
                                                                                                                                     :            Index              No.:         650026/2018

                                                                                   Plaintiff,                                        :            (ECF)
                                                                                                                                     :
                                           - against           -                                                                     :            MEMORANDUM                                          OF LAW                   IN
                                                                                                                                     :            SUPPORT                          OF          MOTION                 TO
          INTERTOUCH                             HOLDINGS                      LLC;                                                  :            CONFIRM                           SALE              OF
          ST     HOLDINGS                        LLC;                                                                                :            INTERTOUCH                                     HOLDINGS                       LLC
          INTERTOUCH                             TOPCO             LLC;              and                                             :

          NOMADIX,                    INC.                                                                                           :


                                                                               Defendants.                                           :
           ------------------------------------                                                                        ----·x


                         Plaintiff               Gate       Worldwide                      Holdings                LLC           ("GWH"),                           by      its     attorneys,               Robinson                 &         Cole



          LLP,         hereby           submits            this         motion             to      confirm             and       approve                      the        sale      of      interTouch                Holdings                   LLC


          ("interTouch")                    to    GWH             for        the      credit        bid      in the        amount                     of     Ten         Million               Dollars         ($10,000,000).



          I.             PRELIMINARY                                 STATEMENT


                         In     an effort              to partially                 satisfy          GWH's               over            Fifty             Million           Dollar             ($50,000,000)                   Judgment


          against         the        Defendants                    interTouch,                      interTouch                   Topco                     LLC,             and         Nomadix,                  Inc.,     the        Parties



          entered         into        a Stipulation                     and          Order           (the        "Public             Sale              Order"),                 governing                the       public           sale         (the



          "Public         Sale")            of     the     membership                           interest         units          of       Defendant                       and       Judgment                 Debtor             interTouch



          owned          by        Defendant                and         Judgment                   Debtor           interTouch                         Topco                LLC           (the        "Subject            Collateral").



          Specifically,               the        Public        Sale           Order             outlined           an      agreed                to        timeline               to retain            a qualified              broker,            to



          publish         notice           of     the      sale,        to     conduct              the      Public             Sale,            and          to     obtain             this      Court's           approval               of     the


                                                                                                                  ordered"
          Public        Sale.         The         Public          Sale         Order            was        "so                              by        this         Court           on     August            27,     2018.



                         To        date,         the       Parties             have             complied               with              the          Public              Sale          Order.              This          included                the



          retention           of    a qualified              broker,                posting           a notice            of     sale            in    the         Wall           Street         Journal,           contacting                  over


          one         thousand              (1,000)           potential                    bidders,              and         otherwise                        abiding               by          the      agreed           to        timeline.




          18582998




                                                                                                                 1 of 7
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                                           INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 148                                                              Document 304 Filed 11/05/18 Page 33 RECEIVED
                                                                                                                     of 47 Page  ID #:9115
                                                                                                                              NYSCEF:  10/30/2018




          However,                    after         diligent            efforts             by         the        qualified             broker,             there             were          no         written              offers          (or      any


          expressed                  interest)             from         any          potential                bidders            other         than        the      Opening                    Credit            Bid         in    the      amount



          of      Ten         Million              Dollars           ($10,000,000)                            by       GWH.              Accordingly,                         and        as     explaiñêd                   in     more           detail



          below,              this         motion            seeks           final         approval                 of     the       sale       of     the         Subject               Collateral                   to     GWH             for      the



          Opening               Credit             Bid.



          H.                  FACTUAL                        BACKGROUND


                              GWH             commenced                        an         action             on        January           3,         2018          against              Defendants                      interTouch,                    ST


                                                                                                                                                                                                                      ("Nomadix"
          Holdings                   LLC           ("ST"),          interTouch                     Topco                LLC          ("Topco"),                   and         Nomadix,                   Inc.                                        and



          collectively                      with           interTouch,                     ST,          and            Topco,            "Defendants")                            by          filing            its        Summons                   and



          Complaint.                       The       Complaint                  alleged             that           interTouch               defaulted               on          a Note            Purchase                  Agreement                    by



          failing         to repay                 the     debt       upon            the        maturity                date     of     the        Promissory                   Note,            and         that         ST,     Topco,            and



          Nomadix                    each        defaulted               on      their           individual                 guaranties                of     interTouch's                         obligations.                         On    March



          12,       2018,             GWH             moved             for          summary                  judgment                 arguing              that         it     was           entitled            to       judgment                 as     a



          matter          of         law      on      each         count             of    its     Complaint.                     On June              25,         2018,            the        Court            entered                a Decision



          and       Order            granting              GWH's               Motion              for        Summary                  Judgment               to the             extent           provided                  in the        decision



          on      the     record              on     June                  2018.                 See         Decision            and        Order           (Doc.                         Affirmation                       of     Ian      Clarke-
                                                                  20,                                                                                                          85),


          Fisher          ("Clarke-Fisher                           Aff."),               Ex.      1.         On June             29,       2018,           the         Clerk            entered              a Judgment                    against



          interTouch,                      Topco,            and        Nomadix,                   jointly               and     severally,                 for     a total               amount                of         $49,658,725.62



          (the      "Judgment").                          See      Judgment                     (Doc.          91),       Clarke-Fisher                    Aff.,         Ex.        2.



                              Topco's               guaranty                 was           secured                 by      a     Membership                        Interest                 Pledge              Agreeñieñt,                       dated



          September                   29,     2015           (the       "Topco                  Pledge").                 See     Clarke-Fisher                      Aff.,            Ex.       3.      Pursuant                  to     Section           2



          of      the    Topco              Pledge,             Topco           granted                 "a     first      priority            ...    security                 interest           in     all     of     [Topco's]                  right,


          title         and      interest             in     and        to      the         Collateral,                   as     collateral                security              for        the        preilipt              and         complete




                                                                                                                                 2




                                                                                                                         2 of 7
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                                             INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 148                                                                 Document 304 Filed 11/05/18 Page 34 RECEIVED
                                                                                                                        of 47 Page  ID #:9116
                                                                                                                                 NYSCEF:  10/30/2018



                                                                                                                                                                                                                                     Guaranty]."
          payment                and        performance                        when             due         ...      of       the         [o]bligations                     [defined              in     the       Topco



          See      id.      The          Subject               Collateral                     is that          portion               of     collateral                that        is    secured               by       the     Topco              Pledge



          and        more            particularly                      defined                as      "the          membership                         interest              units           of        [interTouch]                      owned              by


          [Topco],               as such                amount           may            be      adjusted                  from            time      to     time         by        [interTouch],                        pursuant             to     splits,


          together           with            all        certificates,                 options,                 or    rights           of      any        nature              whatsoever                   that         may          be     issued            or



          granted           in       such          membership                       interest              units        by          [interTouch]                  to     [Topco]                 while           this      Agreement                     is in


          effect."
                           See         id.         Pursuant               to     the          Judgment                    and        Section              7(b)         of     the        Topco            Pledge,              GWH                has    the



          right      to sell          or otherwise                      dispose                of     and         deliver            the      Subject            Collateral                  in    a public               sale.


                          As         Defendants                  had          not       paid          the      Judgment,                    on    July          17,      2018,            GWH             sought             an order              to sell



          the      Subject             Collateral                 to     partially                   satisfy           the          Judgment.                    See         Motion               for      Entry             (Doc.          94).         On


          August           27,        2018,             according                to      the         Court           proceeding                   on       August                 9, 2018,              the        Parties           entered            into



          the      Public              Sale             Order,            governing                        the       proceedings                         relating              to        the           Public           Sale          of        Subject


                                                                               ordered"                                                                                                                                                         Clarke-
          Collateral,                which               was      "so                                     by        the       Court.             See        Public                Sale         Order            (Doc.          123),


          Fisher         Aff.,          Ex.         4.         The        Public                Sale           Order           required,                 among               other           actions,              that       (i)     the         Parties


          retain         a qualified                    broker           within                10      days,           (ii)         the      Broker             would              publish               a notice             of      public            sale



          within          10      days             of     retention,                  (iii)         the      Opening                  Credit             Bid         would              be      $10,000,000,                        and         (iv)     the


          Public         Sale         would              be held          within               30         days       of       the     publication                 of        the        notice          of public              sale.         Id.



                          Following                     the     entering                of      Public              Sale           Order,        counsel               for        the     Parties              began          the        process            of



          retaining              a     qualified                 broker.                      This          included                 interviews                   with            a      couple            of       potential                brokers,



          including              Traxi             LLC           ("Traxi").                        During             the          interviews                  and          subsequent                   submissions                       by      Traxi,


          Traxi          confirmed                      that      it     is      well               versed            in       judicial                sales,          including                   dozens               of      363          sales          in



          bankruptcy                  court,            and     has       handled                   a number                  of     sales       for      companies                     in the          technology                   sector.




                                                                                                                                     3




                                                                                                                           3 of 7
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                                             INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 148                                                                Document 304 Filed 11/05/18 Page 35 RECEIVED
                                                                                                                       of 47 Page  ID #:9117
                                                                                                                                NYSCEF:  10/30/2018




                          After              the      interviews,                     the         Parties             were             between                 the      retention                  of         either          Traxi           or     FTI



          Consulting,                  Inc.         Accordingly,                          the     Parties          sought               the        Court's            guidance               on      which               qualified             broker


          to    retain.              Following                   submissions                      to      the     Court,                on      September                    12,      2018,             the        Court           ordered          that


          Traxi         would               act     as the           qualified                  broker          for         the        sale.         See       Order           (Doc.           124),               Clarke-Fisher                   Aff.,


          Ex.      5.     On that             same          day,           Traxi          was          retained             to and             acted         as the       qualified                broker              in     furtherance                  of


          the     Public             Sale         Order.           See        Affidavit                 of     Anthony                  J. Pacchia                  ("Pacchia            Affidavit"),                        ¶ 3.


                          Immediately                           following                 retention,               Traxi               began              working             with           the        Parties              to     prepare           the


          Notice               of          Public               Sale,           Sale              Teaser,                   Participation                       Requiremêñts/Bid                                     Procedures,                     and



          Confidentiality                          Agreement.                       See         id.,      ¶¶      5-6.            On         September                  21,         2018,           following                     interTouch's


          counsel's                 input          and      agreement                      on     the         language                 of      the      Notice           of        Public          Sale,            Traxi           published                a


          Notice          of        Sale      in    the     Wall            Street          Journal.               See        id.,        ¶ 8; and             Clarke-Fisher                       Aff.,           Ex.       6.     In   addition,



          following                  interTouch's                         counsel's                   input       and             agreement                   on       the         language                   of     the          Sale     Teaser,


          Participation                     Requirements/Bid                               Procedures,                      and         standard              Confidentiality                        Agreement,                       Traxi         sent


          a solicitation                    email          to     over        one          thousand               (1,000)                 potential             bidders              between                  September                  26,       2018


          and      October                 8, 2018.              See        Pacchia               Affidavit,                 ¶¶      9,      12.        These          potential              bidders                included             contacts


          known           to        Traxi,          contacts                that          had         expressed                interest              to      GWH's                 counsel,              and         targeted             contacts


                                                                                                                                                                                                         Defendants'
          purchased                  from          Dun           &        Bradstreet.                    See       id.,       ¶        10.         In       fact,      Traxi           asked                                             in-house


          counsel              to     provide               any           contacts                interTouch                      would              like       Traxi           to      reach              out         to;        however,            no


          contacts             were         provided.                   See        id.,    ¶ 1 1.


                          As        part      of     the         sale       process,              interTouch                      created            a data           room           to house              relevant                information



          relating         to the            Subject             Collateral.                     In     order         for     potential                 bidders          to        access          the        data       room,           potential


          bidders          were              required                to      sign          a non-disclosure                                 agreement.                   See          id.,     ¶¶          15-16.                  Working              in


          combination                       with         Defendants,                       including                  their            General               Counsel                 Kelly           Hughes,                  a number                  of




                                                                                                                                   4




                                                                                                                       4 of 7
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                                               INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 148                                                                Document 304 Filed 11/05/18 Page 36 RECEIVED
                                                                                                                       of 47 Page  ID #:9118
                                                                                                                                NYSCEF:  10/30/2018




           interested           parties              pursued                the       possibility                   of    bidding               for        the        Subject           Collateral,                    including              entering


           into     non-disclosure                        agreements                       to      gain        access               to the         Data           Room.               See       id.,        ¶¶        17-18.           Pursuant          to


          the       Participation                       Requirements/Bid                                    Procedures,                       any          potential                 bidder            must             have           provided               a


          written          offer          by        October            15,        2018.             See        id.,       ¶ 7.


                           By        the       close          of      business                  on        October                15,        2018,            Traxi             had      received                 no       offers             from      any


          potential             bidders                 other          than           the          Initial            Opening                  Bid          in        the       amount              of       Ten             Million           Dollars



          ($10,000,000)                        by     a credit          bid        by        GWH.                 See        id.,        ¶ 19.         Indeed,                 as of     the     date            of     this        motion,          there


          have        been           no        offers         other           than           the        Initial           Opening                   Bid          in     the       amount               of        Ten         Million           Dollars



          ($10,000,000)                        by     a credit              bid         by       GWH.                 See           id.,      ¶ 21.              There          being          no        qualified                  bidders          other


          than      GWH,              pursuant                to      the      Public               Sale          Order,             Traxi          designated                    GWH            as the               Successful               Bid      for


          the     Subject            Collateral                 for     the        credit            bid       in     the      amount                 of    Ten          Million              Dollars             ($10,000,000).                       See



          id.,    ¶ 22.

                                                                                                                                              Defendants'
                           On        October               16,        2018            at        1:25         a.m.         (EST),                                                  General              Counsel                  sent         GWH         an


                                                                                                                                                                                                                                        expenses."
          email        requesting                    wiring            instruction                     to      pay        GWH               "the           outstañdiñg                  loan           balance                and


          See       E-mail,               Clarke-Fisher                        Aff.,             Ex.         7.          Following                    this            correspondence,                            Defeñdañts                    outside



          counsel,           Mark              LeRoux                 followed                  up        by        stating            that        GWH                should            not      "worry                about            calculating

                  balances"                                                                                                                                instructions."
          any                                  and      should              "[j]ust             provide               wire           transfer                                                  See          E-mail,                 Clarke-Fisher


                                                                                                                                                                                                                                      Defendants'
          Aff.,      Ex.      8.       On the             morning                  of      October                  16,      GWH              provided                   its     wire         information                      to


          counsel.              To         date,         however,                  no        payment                     has        been        made              on        the      Judgemeñt,                        nor      has       any        been


          scheduled.


          III.          ARGUMENT


                        GWH                respectfully                 requests                   that        the       Court             proceed               with          confirming                the          sale      of     the     Subject


          Collateral            to    GWH               for      the        credit           bid       of      $10,000,000                     without                  further         delay.




                                                                                                                                     5




                                                                                                                          5 of 7
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                                              INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 148                                                                Document 304 Filed 11/05/18 Page 37 RECEIVED
                                                                                                                       of 47 Page  ID #:9119
                                                                                                                                NYSCEF:  10/30/2018




                          Pursuant               to      New         York             U.C.C.                 § 9-610,                  "[a]fter          default,                a secured                 party          may          sell,        lease,



          license,          or        otherwise                 dispose             of     any          or    all         of     the      collateral                in     its     present                condition              or        following

                                                                                                                           processing."
          any      commercially                       reasonable                    preparation                     or                                       Article              9 of         the        New          York       U.C.C.                 does



          not     dictate             how      or        when            the        secured              party             must           dispose             of     its         collateral               other          than         to     mandate



          that     "every             aspect          of    the      disposition,                       including                  the        method,               manner,                time,           place         and      other         terms,


                                                                  reasonable".                          U.C.C.                                                                                        New             York                                      9-
          must       be      commercially                                                                                      § 9-610(b).                     According                       to                                 U.C.C.                  §


          627(b),            "[a]        disposition                     of        collateral                 is      made               in       a    commercially                            reasonable                     manner                if        the



          disposition                 is made:             (1)      in    the        usual         maññer                  on       any        recognized                   market;                 (2)     at the        price            current              in



          any       recognized                 market                at        the         time          of        the         disposition;                    or        (3)       otherwise                     in     conformity                       with



          reasonable                  commercial                  practices                among                dealers             in the            type      of property                     that       was          the     subject             of the


          disposition."
                                         "New              York           courts             have             determined                        commercial                       reasonableness                          by       whether                     the


                                                                                                                                 parties'                                            advantage."
          secured           party           acted          in     good             faith      and            to      the                              mutual              best                                          Coxall             v.   Clover



          Commercial                    Corp.,             4 Misc.3d                 654,          781          N.Y.S.2d                   567         (N.Y.             City       Civ.         Ct.,       2004).              Additionally,


          pursuant            to      CPLR            Article            52,        the      Court            has          broad           discretion                to     control              and        regulate             enforcement



          of money               judgment                procedures.                       See      CPLR                  § 5240.


                        Here,               there          can           be        no       dispute                  that          Traxi              conducted                     the         sale         of         interTouch                       in         a



          commercially                      reasonable                   manner              and         in        full        compliance                    with          the      Public                Sale        Order,          which               was



          agreed        to       by     the      Parties             and           confirmed                  by          this      Court.              Traxi             did      not         receive                a single             complaint



          from       any         of    the     Defendants                      or        anyone              else         about           the         sale     process.                   In    fact,        Traxi            complied                   with



          all    requests             made          by      Defeñdants                      and         their         counsel.                  See      Pacchia                 Affidavit,                 ¶¶        23-25.           Moreover,


          Court       conferences                     were          scheduled                     for        October                2 and             October               12      to     address                any         Party         concerns



          that      needed              to     be          raised             to     the          Court              and,           in        both           instances,                  the         Parties             agreed              that             the



          conferences                   should             be     adjourned                   as        there             were           no       issues            that         needed              to     be         addressed                by            the




                                                                                                                                   6




                                                                                                                          6 of 7
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                   INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 148                                                   Document 304 Filed 11/05/18 Page 38 RECEIVED
                                                                                                          of 47 Page  ID #:9120
                                                                                                                   NYSCEF:  10/30/2018




          Court



                         Accordingly,                 because            the           Parties           fully         complied                    with          the      commercially                     reasonable


                                                  ordered"
          stipulated            and    "so                           terms            and      procedures                 governing                      the     Public          Sale,       the     Court          should



          confirm         the      sale     of     interTouch               to    GWH              for    the        credit          bid      in       the      amount        of       Ten     Million             Dollars


                                                                       delay.1
          ($10,000,000)                without            further



          IV.            CONCLUSION


                         WHEREFORE,                         GWH          respectfully                    requests             that         this        Court          grant      its     Motion            confirming


          the     sale     of    the      Subject           Collateral                in    accordance                 with          the          Proposed              Order,         a copy             of     which        is



          attached         hereto         as Exhibit            A.




          Dated:         New      York,          New        York
                         October          30,     2018

                                                                                                          PLAINTIFF,
                                                                                                          GATE            WORLDWIDE                                   HOLDINGS                 LLC




                                                                                                          BY:                 /s/Joseph                 L.     Clasen
                                                                                                                             Joseph               L.    Clasen
                                                                                                                             Ian      T.     Clarke-Fisher

                                                                                                                             ROBINSON                          & COLE              LLP

                                                                                                                             666       Third            Avenue
                                                                                                                             New           York,             New       York       10017
                                                                                                                             Phone:                    (212)       451-2900
                                                                                                                             E-mail:                   jclasen@rc.com
                                                                                                                             E-mail:                   iclarke-fisher@rc.com

                                                                                                                          Its        Attorneys




          1
            If granted,   GWH's                  Judgment           would        then       be reduced            by     Ten         Million             Dollars        ($10,000,000).               This        reduction,
          however,    would  be              without         prejudice           to        GWH's         claims        for     any         additional              interest      or other          fees        and without
          prejudice       to    GWH's            claims      for jüdgracñt                 against       defendant            ST Holdings                      LLC,     as provided            for    in the        Court's
          Decision       and Order,        dated June 22, 2018 (Doc.                          85).


                                                                                                                 7




                                                                                                         7 of 7
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 39 of 47 Page ID #:9121




          EXHIBIT C
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                               INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 144                                                       Document 304 Filed 11/05/18 Page 40 RECEIVED
                                                                                                              of 47 Page  ID #:9122
                                                                                                                       NYSCEF:  10/30/2018




          SUPREME                     COURT            OF THE                 STATE              OF         NEW YORK
          COUNTY                  OF      NEW YORK
           ---------------------------------------------------------------------                                                           x


          GATE           WORLDWIDE                           HOLDINGS                        LLC
                                                                                                                                           :       Index           No.        650026/2018

                                                                           Plaintiff,
                                                                                                                                           :      AFFIDAVIT                          OF
                                          -against-                                                                                               ANTHONY                        J. PACCHIA
                                                                                                                                           :
          INTERTOUCH                           HOLDINGS                    LLC;
          ST      HOLDINGS                     LLC;         INTERTOUCH                           TOPCO                LLC;                 :
          AND         NOMADIX,                    INC.


                                                                           Defendants.                                                     :


          ---------------------------------------------------------------------                                                            x


          State      of New             Jersey                            )
                                                                          )                                    ss.

          County          of     Union                                    )


                         Anthony               J. Pacchia,           being            duly       sworn,             deposes        and         says      as follows:


                         1.              I am         the    Founder                 and       Chief          Executive             Officer             of    Traxi,           LLC        ("Traxi").           I have


          over      30        years       of     experience               working                as        a restructuring               professional                    in    the     banking,            legal         and


          investment              communities.



                         2.              Unless           otherwise                 stated,       I have             personal           knowledge                  of    the     facts       set   forth      herein,


         and      if called           as a witness,               could         testify         competently                   to those          facts        based        upon       that      knowledge.


                         3.              On      September                    12,     2018,           Traxi          was      retained           by      Gate           Worldwide              Holdings                 LLC


         ("GWH")                 to     act      as    the        broker             to      assist          with       the      sale      of      the        membership                    interest        units         of


         interTouch                Holdings               LLC         ("interTouch                         Holdings")              owned              by      interTouch                  Topco         LLC             (the


         "Subject             Collateral").


                         4.              The       sale      of     the        Subject             Collateral              was       governed                 by        the    terms         provided              in    the



         Stipulation              and     Order        for    the     Public              Sale        of     Subject          Collateral           (the       "Public           Sale       Order").




         18583388-v1



                                                                                                             1 of 5
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                          INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 144                                                            Document 304 Filed 11/05/18 Page 41 RECEIVED
                                                                                                                   of 47 Page  ID #:9123
                                                                                                                            NYSCEF:  10/30/2018




                            5.                On        September                   12,     2018,       Traxi         contacted               Kelly         Hughes,             in-house                  counsel             for    the



          operating                subsidiaries                    of     interTouch               Holdings             and     provided               Mr.          Hughes           with           a comprehensive


          information                   request              on    the     Subject           Collateral           to begin          the        sale     process.


                           6.                 Thereafter,                  Traxi,           with       the     assistance               of     Mr.       Hughes               and        interTouch's                      outside



          counsel,               Marc         LeRoux                of     Tonkon            Torp       LLP,          prepared               drafts      of        the     Notice         of        Public            Sale,         Sale



          Teaser,           Participation                      Requirements/Bid                        Procedures,              and          Confidentiality                   Agreement.


                           7.                 The           agreed          upon          Participation                Requirements/Bid                              Procedures                 required                 that       any


          potential              bidder             must          have      provided               a written           offer       by        October               15,     2018.          A        true         and      accurate



          copy        of    the        Participation                    Requirements/Bid                       Procedures                is attached                as Exhibit                A.


                           8.                 Following                   interTouch's                 counsel's              agreement                on          the      language                of      the       Notice            of


          Public           Sale,        the        notice         was      published               in the      Wall       Street         Journal            on      Friday,          September                     21,    2018.


                           9.                 In      addition,             following               interTouch's               counsel's                agreement                  on     the           language              of     the



          Sale         Teaser,                 Participation                        Requirements/Bid                           Procedures,                       and          standard                    Confidentiality


         Agreement,                    Traxi          sent        a solicitation               email         to over       One      Thousand                   (1,000)           potential                 bidders.



                           10.                The       recipients             of     this     email         included           contacts              previously               known               to     Traxi,         contacts



         who        had          expressed                   interest        in     the      Subject          Collateral            to        GWH's                counsel,             and        targeted              contacts



         purchased                 from        Dun            &    Bradstreet               who      may        be interested                 in the      Subject              Collateral.


                           11.                Traxi           requested              that      Mr.      Hughes            provide              a list         of     any       contacts                  that      interTouch



         Holdings                 would              like         Traxi       to     contact;           however,               despite            several                requests,            Mr.          Hughes               never


         provided                any     contacts.


                           12.                The           solicitation             emails          were        sent      between               September                   26,        2018             and       October              8,


         2018.




                                                                                                                      2


                                                                                                               2 of 5
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                          INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 144                                                             Document 304 Filed 11/05/18 Page 42 RECEIVED
                                                                                                                    of 47 Page  ID #:9124
                                                                                                                             NYSCEF:  10/30/2018




                           13.            The       body            of the           targeted          solicitation               email       read           as follows:


                           Pursuant         to a Court                   Order         entered        August            27,     2018      by the        Supreme                  Court          of the     State      of
                       New          York,          County                Of        New        York   by          J.S.C    Barry             R.     Ostrager,               in     the      matter         of    Gate
                           Worldwide              Holdings                 LLC            v Intertouch              Holdings              LLC;         ST       Holdings                LLC;           Intertouch
                           Topco      LLC;          and        Nomadix,                Inc,      Traxi,         LLC          has been       engaged             to conduct                 a court         ordered
                       public          sale        of         100%            of     the      membership                 interest          units        of     interTouch                    Holdings           LLC
                       ("Subject                Collateral")                  owned           by interTouch                   Topco       LLC.         The          companies                are recognized
                       leaders             in      providing                    broadband              and        networking                solutions                for         the      hospitality                and
                       healthcare               industries.


                       We have               attached               a Teaser              containing            some          basic      information,                 as well            as a copy ëf the
                       Bid        Procedures        outlining                       the    specifies            of our        sales      process        for     your         review.         Bids are due
                       October             15, 2018.


                       If you         are interested                     in obtaining             more          information              regarding            this    opportunity,                  please       sign
                       and        return         the      attached                 Confidentiality                Agreement.               Please            feel     free        to     call     us with          any
                       questions.


                           14.         The          email                also       included              the     Sale         Teaser,           a true             and      accurate              copy         of     which           is


          attached           as    Exhibit               B,        the     Participation                   Requirements/Bid                            Procedures,                     and       the     Confidentiality


          Agreement.


                       15.             As         part        of     the        sale       process,          interTouch                  Holdings             prepared                 and       controlled              a digital


          Data      Room           to house              information                      regarding             interTouch               Holdings              and         its     subsidiaries.


                       16.             In        order          for        potential             bidders            to        access       the        Data           Room,              potential             bidders          were



         required           to    enter          into         a strict             Confidentiality                    Agreement,                 which              was          established              by     interTouch


         Holdings.



                       17.             During                   the             sale        process,               a         number              of      interested                      parties              entered           into



         Confidentiality                  Agreements,                         allowing            them          access          to the      Data        Room.


                       18.             Upon              information                      and     belief,         Mr.         Hughes             and     others             associated                 with      interTouch


         Holdings            worked              with          the        interested              parties          in        providing            information                     and        answering                questions


         about       the     Subject            Collateral.




                                                                                                                         3


                                                                                                                3 of 5
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                                                                                   INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 144                                                              Document 304 Filed 11/05/18 Page 43 RECEIVED
                                                                                                                     of 47 Page  ID #:9125
                                                                                                                              NYSCEF:  10/30/2018




                        19.                    As     of    the         close         of     business              on      October                15,      2018,         Traxi         received              no        written           offers,


          or     any    expression                    of        interest,              from          any      potential               bidders,                other        than        the        Initial         Opening                Bid       in


          the      amount           of     Ten        Million                Dollars               ($10,000,000.00)                         by       a credit          bid       by     GWH.


                        20.                    On     October                  15,         2018        at     5:38         pm        (EST),              I received                an        email          from          Mr.         Hughes



          inquiring            if    Traxi               had       received                  any       bids        and           stating           that,        given            the        bid      deadline,                interTouch


          Holdings            was          interested                   in   terminating                    access           to     the         Data       Room            for        those         who       did         not        submit          a


          bid.


                       21.                 On         October                  15,        2018         at     5:51         pm        (EST),              I advised               Mr.          Hughes              that,          other        than


          GWH's             credit         bid,           Traxi          had         not         received            any          bids.          A      true       and       accurate                copy         of      this       email         is



          attached          as Exhibit                     C.


                       22.                 As        of     the      date         of        this     affidavit,             there          were          no      written           offers,           or     any         expression                 of



          interest,           other             than              the          Initial              Opening                 Bid            in      the         amount                  of         Ten        Million                  Dollars



          ($10,000,000.00)                          by      a credit            bid         by     GWH.


                       23.                 Accordingly,                         there            being        no        qualified                bidders             other         than           GWH,            pursuant               to    the



          Public       Sale          Order,              Traxi           has      designated                  GWH                 as the          Successful                 Bid        for       the       Subject              Collateral



          for    the   credit            bid        in the        amount               of     Ten        Million            Dollars              ($10,000,000.00).



                       24.                 Traxi            never            received                any      complaints                        from       Mr.        Hughes,                 Mr.         LaRoux                or    anyone


          else     associated              with            interTouch                    Holdings             about          the      sale         process.


                       25.                 I am not                aware             of      any      request            made             by      Mr.       Hughes,              Mr.          LaRoux,              or     anyone              else


         associated            with            interTouch                    Holdings                that     was          not     fully         complied              with           by      Traxi.


                       26.                 Traxi            regularly                    included              Mr.          Hughes                 and         Mr.         LaRoux                   on      the        sale          process,



         including            incorporating                        their         comments                   on       the     Notice               of    Public           Sale,         Sale         Teaser,             Participation



         Requirements/Bid                            Procedures,                     and         using      their          Confidentiality                       Agreement.




                                                                                                                             4


                                                                                                                     4 of 5
FILED: NEW YORK COUNTY CLERK 10/30/2018 12:27 PM                                                                                                             INDEX NO. 650026/2018
NYSCEF Case
       DOC. 2:16-cv-08033-AB-FFM
            NO. 144                                                      Document 304 Filed 11/05/18 Page 44 RECEIVED
                                                                                                             of 47 Page  ID #:9126
                                                                                                                      NYSCEF:  10/30/2018


                     27.               Based          on     my    over        30   years   of   experience,    Traxi      took        all   commercially          reasonable



        actions          to    proceed         with        the    sale    of    the   Subject      Collateral   pursuant          to   the    terms     of   the   Public   Sale



        Order.




                                                                                                                   ANT            ONY           .     ACCHIA
        Executed              before        me this

        6         date        of   October,           2018




                     Notary            Pu      lic




            SHARON                 M   FISCH

        rmWA‰==




                                                                                                   5



                                                                                                 5 of 5
Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 45 of 47 Page ID #:9127




          EXHIBIT D
     Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 46 of 47 Page ID #:9128


Brazil, Nancy

From:                             Mark.Lezama <Mark.Lezama@knobbe.com>
Sent:                             Friday, November 2, 2018 5:34 PM
To:                               Swope, Michael
Cc:                               Nomadix.Guest-Tek; Guest-TekCA
Subject:                          RE: Nomadix v. GuestTek


Mike, 
  
I have passed on Guest‐Tek and Gate’s request to Nomadix. I expect to have an update for you by the end of Monday. 
  
Before the last status conference, Guest‐Tek offered to dismiss its lawsuit against Exceptional Innovation in Ohio in 
exchange for Nomadix’s agreement on various points, including staying the California case. In the same vein of that 
proposal, would Guest‐Tek be willing to dismiss or meaningfully stay the Ohio and Delaware actions in exchange for 
Nomadix’s agreement to the proposal set forth in your e‐mail below? Please note that I’m simply exploring possibilities 
here off the cuff in an effort to expedite discussions while I wait for input from my client. Neither Nomadix nor 
Exceptional Innovation has approved or even suggested this, so please don’t bring this up with the court in any of the 
cases as something Nomadix or Exceptional Innovation offered or as evidence that Nomadix or Exceptional Innovation is 
willing to stay, wouldn’t be prejudiced by a delay, etc. 
  
Best regards, 
  
Mark 
  
Mark Lezama 
Partner 
mark.lezama@knobbe.com 
949-721-5362 Direct 
Knobbe Martens 
2040 Main St., 14th Fl. 
Irvine, CA 92614 
www.knobbe.com/mark-lezama 


 
  
From: Swope, Michael <MSwope@bakerlaw.com>  
Sent: Friday, November 2, 2018 10:11 AM 
To: Mark.Lezama <Mark.Lezama@knobbe.com> 
Cc: Nomadix.Guest‐Tek <Nomadix.Guest‐Tek@knobbe.com>; Guest‐TekCA <Guest‐TekCA@bakerlaw.com> 
Subject: Nomadix v. GuestTek 
  
Mark, 
  
I’m following up on the voice mail that I left for you on Tuesday, October 30, 2018 regarding the November 9 status 
conference.  As I noted in my voice mail, in view of the hearing in NY regarding the transfer of assets from Intertouch 
Holdings to Gate Worldwide Holdings (GWH) on November 28,  GuestTek and GWH will ask the court to extend the stay 
until after the November 28 hearing. 
  



                                                           1
     Case 2:16-cv-08033-AB-FFM Document 304 Filed 11/05/18 Page 47 of 47 Page ID #:9129
I requested on the voice mail a response from you via email or telephone regarding Nomdix’s position on the stay.  Both 
GuestTek and GWH think that it makes sense to reschedule the November 9 hearing.  I realize that there was an 
intervening holiday (Halloween) since I left my v‐mail, but I would appreciate it if you could give us an answer today. 
  
Specifically, does Nomadix agree to postpone the November 9 status conference?  We think that it makes sense to use 
the pre‐trial conference date that is already calendared on December 14 as the new date but are open to suggestions. 
  
Also, please let us know whether Nomadix will agree to join with GuestTek and GWH in requesting to extend the stay or 
whether Nomadix will oppose. 
  
Best regards, 
Mike 
  
  
Michael J. Swope
Partner                                               
                                                        
                           




999 Third Avenue | Suite 3600
Seattle, WA 98104-4040
T +1.206.332.1386
M +1.206.313.0143

mswope@bakerlaw.com
bakerlaw.com  

                 
  
  

This email is intended only for the use of the party to which it is
addressed and may contain information that is privileged,
confidential, or protected by law. If you are not the intended
recipient you are hereby notified that any dissemination, copying
or distribution of this email or its contents is strictly prohibited.
If you have received this message in error, please notify us immediately
by replying to the message and deleting it from your computer.

Any tax advice in this email is for information purposes only. The content
of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a
complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of
inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore,
we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result
of e-mail transmission. 



NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




                                                                             2
